Case 2:18-cr-00703-JMV Document 129-1 Filed 05/25/21 Page 1 of 3 PageID: 840




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


  UNITED STSTES OF AMERICA                       :       Criminal No. 2:18-cr-00703-JMV
                                                 :
                         v.                      :       Honorable John Michael Vazquez
                                                 :
  LEEVANDER WADE,                                :


  AFFIDAVIT IN SUPPORT OF DEFENDANT’S MOTION TO ALLOW ACCESS
    TO DISCOVERY AT MONMOUTH COUNTY JAIL VIA A DEDICATED
                             LAPTOP


         Defendant, Leevander Wade, by and through his counsel, Troy A. Archie,
  Esquire, hereby respectfully moves to obtain access to discovery via a dedicated laptop to
  be provided by Counsel through Cornerstone Legal Consultants. In support thereof, Mr.
  Wade avers the following:
         1.      As this court is aware, Mr. Wade is currently detained at Monmouth
  County Jail pending trial in the above referenced capital prosecution.
         2.      Since the onset of the national COVID 19 Pandemic, Mr. Wade has made
  several complaints regarding access to discovery in this case.
         3.      Due to COVID 19 Monmouth County inmates are subject to limited
  library time to review digital discovery. Mr. Wade indicates that for the past six months
  he has been allowed 1-3 hours per week for computer aided discovery review. The 3
  hours only if he is lucky and in reality most of the time it is 1-2 hours.
         4.      The discovery in this capital matter is voluminous including over 14,000
  audio and videos files combined. (See Exhibit “A”).
         5.      Mr. Wade indicated that he has had tremendous difficulty in trying to
  review digital discovery because of the limited time he gets per session. In fact, Mr.
  Wade indicates that many times, by the time he finds what he is looking for and loads it
  up in the computer, his time for review is over and he accomplishes nothing.
         6.      The defense has an IT provider, Cornerstone Legal Consultants who can
  outfit a laptop specifically for Mr. Wade that is user friendly with a table of context for
Case 2:18-cr-00703-JMV Document 129-1 Filed 05/25/21 Page 2 of 3 PageID: 841




  Mr. Wade to access all discovery including all audios and videos. Cornerstone also will
  get the laptop to any specifications required by Monmouth County Jail including
  disabling any internet access.
         7.      If Mr. Wade is allowed a laptop and can maintain it in his cell during the
  daytime hours, he will be able to catch up on discovery review that has been unfruitful
  since last summer. Even if he is only allowed to use the laptop during the 1-3 hours
  allocated presently due to COVID 19 restrictions, he would still catch up on discovery
  review bases on the user friendly table of contexts and click and play nature of the laptop
  to be provided by Cornerstone.
         8.      Based on the aforementioned circumstances and the fact that this is a
  capital prosecution at worst and a potential life prison sentence at best, we respectfully
  request the Courts interventions to ORDER Monmouth County Jail to allow Leevander
  Wade access to his discovery via a dedicated laptop.
         9.      I have confirmed with the Government on this issue and they take no
  position as to on request on behalf of Leevander Wade.




  Dated: May 25, 2021                                    Respectfully submitted,

                                                         /s/ Troy A. Archie
                                                         Troy A. Archie, Esquire
                                                         Counsel for Leevander Wade
                                                         21 Route 130 South
                                                         Cinnaminson, New Jersey 08077
                                                         Tele: (856) 786-7000
                                                         E-Mail: archie@aafnjlaw.com
Case 2:18-cr-00703-JMV Document 129-1 Filed 05/25/21 Page 3 of 3 PageID: 842




                              CERTIFICATE OF SERVICE
         The undersigned hereby certifies that a true and correct copy of the foregoing

  served via the Electronic Case Filing (ECF) System this May 25, 2021 upon the

  following:

                               ROBERT L. FRAZER
                           OFFICE OF THE US ATTORNEY
                                970 BROAD STREET
                                      SUITE 700
                                NEWARK, NJ 07102
                                    (973) 645-2700
                            Email: robert.frazer@usdoj.gov

                            NAAZNEEN BASHIR KHAN
                           OFFICE OF THE U.S. ATTORNEY
                             DISTRICT OF NEW JERSEY
                                970 BROAD STREET
                                 NEWARK, NJ 07102
                                     973-645-6016
                            Email: naazneen.khan@usdoj.gov

                            DONALD SUTTON, WARDEN
                              MONMOUTH CO. JAIL
                               1 WATERWORKS RD.
                               FREEHOLD, NJ 07728

                             ALL COUNSEL OF RECORD




  Dated: May 25, 2021                              Respectfully submitted,

                                                   /s/ Troy A. Archie
                                                   Troy A. Archie, Esquire
                                                   Counsel for Leevander Wade
                                                   21 Route 130 South
                                                   Cinnaminson, New Jersey 08077
                                                   Tele: (856) 786-7000
                                                   E-mail: archie@aafnjlaw.com
